           Case 7:20-cv-09981-NSR Document 11 Filed 02/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                                    2/3/2021
BEN SOMPOLINSKY,

                                   Plaintiff,                          No. 20-cv-9981 (NSR)
                                -against-                                     ORDER
ALLTRAN FINANCIAL, LP, and LVNV
FUNDING LLC,

                                Defendants.



NELSON S. ROMÁN, United States District Judge:

         The Court having been advised by letter dated February 1, 2021, that the parties have

reached a settlement resolving all claims asserted herein, it is

         ORDERED, that the above-entitled action be and hereby is discontinued, without costs to

either party, subject to reopening should the settlement not be consummated within sixty (60) days

of the date hereof.

         The parties are advised that if they wish the Court to retain jurisdiction in this matter for

purposes of enforcing any settlement agreement, they must submit the settlement agreement to the

Court within the next sixty days with a request that the agreement be “so ordered” by the Court.

Dated:    February 3, 2021                                    SO ORDERED:
          White Plains, New York


                                                  ________________________________
                                                         NELSON S. ROMÁN
                                                      United States District Judge
